DETAILED ACTION
Final Office Action
Status of the Claims
Claims 27-42 are rejected.
Claims 43-48 are withdrawn.

Double Patenting Rejection
Double patenting rejection of claims 27-42 as being unpatentable over claims 1-16 of US 10,851,077 has not been overcome in view of terminal disclaimer filed on 3/16/21.  The terminal disclaimer filed was disapproved – see remarks below.

Terminal Disclaimer
Applicant filed a terminal disclaimer on 3/16/21.  The terminal disclaimer over US 10,851,077 was disapproved for the following reason:  Registration number for the signing attorney is incorrect – see communication of deciding official in prosecution file.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MABRY whose telephone number is (571) 270-1967.  The examiner can normally be reached on 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/JOHN MABRY/
Primary Examiner
Art Unit 1625